       Case 4:19-cv-01160-RDP-JHE Document 16 Filed 06/25/20 Page 1 of 1                                 FILED
                                                                                                2020 Jun-25 PM 04:40
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA
                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                MIDDLE DIVISION

 KARIM GOLDING,                                   )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )    Case No.: 4:19-cv-01160-RDP-JHE
                                                  )
 DHS/ICE, et al.,                                 )
                                                  )
        Defendants.                               )

                                  MEMORANDUM OPINION
       The Magistrate Judge filed a Report and Recommendation on June 1, 2020, recommending

Plaintiff’s claims against Defendant Gorelik be severed and transferred to the Eastern District of

New York and that the remainder of Plaintiff’s claims be dismissed without prejudice pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii) for failing to state a claim upon which relief may be granted. (Doc.

15). Although the Magistrate Judge advised Plaintiff of his right to file specific written objections

within fourteen (14) days, no objections have been received by the court and the time to file

objections has expired.

       Having carefully reviewed and considered de novo all the materials in the court file,

including the Report and Recommendation, the Magistrate Judge’s Report is hereby ADOPTED

and the Recommendation is ACCEPTED. Therefore, the court finds that Plaintiff’s claims against

Defendant Gorelik are due to be severed and transferred to the Eastern District of New York, and

that the remainder of Plaintiff’s claims are, consistent with 28 U.S.C. § 1915(e), due to be

dismissed without prejudice for failing to state a claim upon which relief can be granted.

        A Final Judgment will be entered.

       DONE and ORDERED this June 25, 2020.


                                              _________________________________
                                              R. DAVID PROCTOR
                                              UNITED STATES DISTRICT JUDGE
